       Case: 3:18-cv-00365-wmc Document #: 50 Filed: 09/07/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


  JILL CRISTA, TORIN HIGNELL, and
  KAELAN HIGHNELL,

                        Plaintiff,
         v.                                                  Case No. 18-cv-365-wmc

  WISCONSIN PHYSICIANS SERVICE
  INSURANCE CORPORATION,

                        Defendants.



                                       Notice of Appeal


       Notice is hereby given that Plaintiff in the above-named case hereby appeals to the United

States Court of Appeals for the Seventh Circuit from the order and final judgment entered in this

action on August 10, 2021 (Doc. 46 & 47).


         Dated: September 7, 2021                         By: s/Charles J. Crueger
                                                              Charles J. Crueger
                                                              cjc@cruegerdickinson.com
                                                              Erin K. Dickinson
                                                              ekd@cruegerdickinson.com
                                                              Krista K. Baisch
                                                              kkb@cruegerdickinson.com
                                                              Benjamin A. Kaplan
                                                              bak@cruegerdickinson.com
                                                              CRUEGER DICKINSON LLC
                                                              4532 N Oakland Ave.
                                                              Whitefish Bay, WI 53211
                                                              Direct: 414-210-3868

                                                              Attorneys for Plaintiffs
        Case: 3:18-cv-00365-wmc Document #: 50 Filed: 09/07/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 7, 2021, I caused the foregoing to be electronically filed

with the Clerk of Court using the Court’s CM/ECF system, which will send notification of such

filing to all counsel of record.



                                              /s/ Charles J. Crueger
                                              Charles J. Crueger




                                                  2
